United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-53
Issued: October 26, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 8, 2010 appellant, through counsel, filed a timely appeal from a June 17,
2010 decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing
representative that affirmed a December 22, 2009 decision that denied appellant’s request for
surgical authorization. The claim was docketed as No. 11-53.1
OWCP determined that a conflict in medical evidence had been created between the
opinions of Dr. A.R. Sayed Bakhaty, an attending pain management physician, and Dr. Joseph
Mormino, a Board-certified neurosurgeon, who provided a second opinion evaluation for
OWCP, regarding the need for back surgery. It referred appellant to Dr. Douglas S. Cohen,
Board-certified in neurosurgery, for an impartial evaluation.
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Douglas Cohen was properly selected as the impartial medical specialist.

1

On October 11, 2000 appellant, a 33-year-old mail handler, sustained a work-related lumbosacral strain. OWCP
also accepted a degenerated lumbosacral disc. On October 17, 2005 Dr. Marc Cohen, a Board-certified orthopedic
surgeon, performed an anterior discectomy.

A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected Dr. Cohen in a fair and unbiased
manner. It maintains records for this very purpose.3 The current record includes an undated
MEO23 iFECS report which states that appellant’s referee appointment was scheduled with
Dr. Cohen. The record also contains a screen shot that includes a list of doctors, not including
that of Dr. Cohen. The record, however, does not include any reference as to the significance of
this document that would substantiate the referee selection of Dr. Cohen. Thus, the Board cannot
ascertain whether Dr. Cohen was properly selected under OWCP selection procedure.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed, may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.4
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision.

2

Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

4

H.W., Docket No. 10-404 (issued September 28, 2011).

2

IT IS HEREBY ORDERED THAT the June 17, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for proceedings consistent
with this order of the Board.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

